Citation Nr: 1521792	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through October 2011, which were considered in the October 2013 statement of the case.  The remaining documents are either duplicative of those contained in the VBMS file or are irrelevant to the instant appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran has alleged that he has an acquired psychiatric disorder as a result of service.  Specifically, he alleges that he witnessed the aftermath of a truck accident that killed four soldiers from the 62nd Armored unit at Fort Knox.  While the AOJ attempted to verify the Veteran's reported stressors by contacting the United States Department of the Army, such requests were for truck accidents with causalities for the period from May to June 1967.  In addition, a March 2013 RO Memorandum made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD related to the Veteran's reports of witnessing the aftermath of a truck accident with four causalities that occurred sometime between May and June 1967.  However, the Veteran testified at his February 2015 hearing that such incident occurred sometime in March or April 1967.  He further indicated that there was a second tank accident in approximately late 1966.  The AOJ should therefore attempt to verify such stressors with any appropriate source, to include the United States Army and Joint Services Records Research Center (JSRRC).

The post-service clinical evidence contains a January 2009 VA treatment note that reflects an impression of anxiety disorder as well as a March 2011 VA treatment note that indicates that the Veteran had reported symptoms consistent with major depression, generalized anxiety, PTSD, mania, and psychosis.  Additionally, Social Security Administration records include a May 2009 psychological assessment with a diagnosis of nightmare disorder.  During his February 2015 hearing, the Veteran testified that his treating VA psychiatrist based his PTSD diagnosis on his reported in-service stressor.  The Board notes that, while the current record does not reflect such a diagnosis of PTSD that was attributed to the purported in-service stressor, only treatment records dated through October 2011 have been associated with the record.  Therefore, on remand, updated VA treatment records dated from October 2011 to the present from the Huntington VA Medical Center should be obtained for consideration in the Veteran's appeal.

After completing the foregoing, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any examinations deemed necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Huntington VA Medical Center dated from October 2011 to the present. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC. In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressor regarding witnessing the aftermath of a truck accident with four causalities at Fort Knox that occurred sometime in March or April 1967.  Any response should be documented in the record. 

3.  After completing the foregoing, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any examinations deemed necessary to decide the claim.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




